— In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Burrows, J.), dated April 3, 1990, as denied that branch of their motion which was to dismiss the complaint for failure to serve a timely bill of particulars.
*883Ordered that the order is affirmed insofar as appealed from, with costs.
On the record before us, we find that the Supreme Court did not improvidently exercise its discretion in granting a conditional preclusion order in lieu of dismissing the complaint for failure to timely serve a timely bill of particulars. Harwood, J. P., Eiber, Ritter and Copertino, JJ., concur.